DETAILED ACTION
Status of the Application
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022, has been entered.

	In response, the applicant amended claims 1, 18, and 20. Claims 22-24 were added. Claims 7-17, 19, and 21 were previously withdrawn from consideration. Claim 5 was previously cancelled. Claims 1-4, 6, 18, 20, and 22-24 are pending and currently under consideration for patentability.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	With respect to the rejection of claims  1-4, 6, 18, and 20  under 35 U.S.C. 112 second paragraph, Applicant has appropriately amended the claims. The offending claim language has been removed or remedied by the amendments. Examiner notes that although the claims still suggest the highest display priority position “is easily viewable”, the phrase “easily viewable” does not result in indefiniteness because this phrase is now descriptive material that merits no patentable weight. For example, the claims do not suggest or require the position having the highest display priority to be the highest priority because it is “easily viewable”, the most “easily viewable”, etc. The rejections of claims  1-4, 6, 18, and 20  under 35 U.S.C. 112 second paragraph (for these previous grounds) have been withdrawn.




Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1-6, 18, and 20 under 35 U.S.C. 101 have been fully considered and are not persuasive. The rejections of claims 1-6, 18, and 20 under 35 U.S.C. 101 have been maintained accordingly.

Applicant specifically argues that 
1)	“Applicant respectfully submits that while the invention of claim 1 of Example 37 describes automatically moving the most used icons to a position on the GUI based on the determined amount of use, what is found patent eligible in claim 1 of Example 37 is that the specific manner of automatically displaying icons (that is, display elements) to the user based on usage (that is, user behavior) which provides a specific improvement over prior systems, which solves the problem in the related art that computer users had difficulty in finding the icons most used (that is, the desired display elements in the user interface). Similarly, the web page in the independent claims may have a plurality of display spaces, and the system rearranges content information based on the user's behavior at a position having the highest priority as determined by the processor ("select and output content information having a highest priority determined for a current operation behavior of a particular stage, in the series of operation behaviors, such that content that is displayed at the display space at the position having the highest display priority is rearranged according to a change of the content information having the highest priority caused by a change of an operation behavior taken by the second user"). In other words, the features of the independent claims include changing display elements to avoid unnecessary user navigations and operations to find relevant information, which are analogous to the specific improvements of the features of claim 1 of Example 37. Thus, just like claim 1 of Example 37, which merely recites automatically displaying icons to the user based on usage, was found eligible subject matter, the instant claims are patent eligible at least because they are integrated into a practical application and pass Prong 2 of Step 2A”


Examiner respectfully disagrees with Applicant’s first argument. 
	Applicant’s invention is not analogous Example 37. As an initial matter, Examiner notes that Example 37 is non-precedential. That being said, the hypothetical claims in Example 37 were found eligible because the combination of claim elements were found to provide an improved user interface. The interface was improved by organizing the icons in the interface automatically in an unconventional way (based on determined amount of use, as opposed to alphabetically, size, or file type), which solves a technical problem. In Applicant’s invention, the same information is not being rearranged on the same interface. The webpage has defined slots, and the distribution code may select different content (advertisements) to place in those slots based on a user-specific priority for that particular instance of the webpage rendering (which is the well-understood, routine, and conventional way of filling advertisement slots on a webpage). As such, the same content is not being rearranged within the same interface. The Examiner disagrees with Applicant that this distinction is irrelevant as it pertains to the eligibility analysis. However, the more significant difference is that, whereas Example 37 relies on an 


Applicant specifically argues that 
2)	“Additionally…Core Wireless…saves the second user from time-consuming operations…allowing user to rapidly location information”


Examiner respectfully disagrees with Applicant’s second argument.
Unlike the interface in Core Wireless, the claimed invention does use conventional user interface methods to display the information. Furthermore, there is nothing in Applicant’s specification to substantiate the argument that the invention is directed to a mechanism to save a user time or allow a user to more rapidly locate information. These asserted improvements were never acknowledged in Applicant’s disclosure as an objective of the claimed invention. Furthermore, nothing in the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing this improvement.

	Applicant’s arguments, with respect to the rejection of amended claims 1, 18, and 20 (as well as each of the dependent claims) under 35 U.S.C. 103 have been considered, but are not persuasive.
	Applicant argues that 
1)	“First, Applicant respectfully submits that the "sequences" in Kee refer to the sequences of advertisements that were exposed to the user (see, e.g., Pars. [0020-21]). Therefore, contrary to the Examiner's assertion, the "sequences" in Kee do not correspond to "a series of operation behaviors that tend to be taken by at least one user" of claim 1.”


Examiner respectfully disagrees with Applicant’s first argument.
	Although Kee does suggest that the behavior sequences may include sequences of advertisement exposures, Kee is not limited to this type of behavior. For example, paragraph [0022] explains that “data reflecting impressions and/or user interactions for a set of related content items…is extracted…various types of statistical regression can be applied to identify those sequences of content item presentations and/or interactions that are associated with increased probability of conversions”. Paragraphs [0075]-[0076] suggest that “user data includes time stands for events…impressions or other user interactions…explicit or implicit temporal ordering of events…examples of events that are extracted could include views, clicks, time spent watching a video content item, time spent on a landing page…number of pages viewed…purchases…among other events”. As such, the sequence in Kee do correspond to “a series of operation behaviors that tend to be taken by at least one user”. 


2)	“Secondly, Kee discloses the implementation of tree structure, where the child nodes correspond to the sequences matching the sequences of the parent node with an additional content item presented as the next content item in the sequence, in paragraph no. [0042]. Consequently, Kee merely discloses the estimates of the probabilities of conversion for the sequences of content items using the tree structure to store estimates of the probabilities of AMENDMENT UNDER 37 C.F.R. § 1.114(c)Attorney Docket No.: Q255074Appln. No.: 16/867,211conversion. In other words, the tree structure of Kee is only used to store estimates of the probabilities of conversion. The relationships between the child nodes and the parent node in Kee does not have anything to do with a user behavior performed on the terminal of the user, much less a series of operation behaviors each including at least one of search for information, purchase of an item, reservation of a service, or posting information by the at least one user.”


Examiner respectfully disagrees with Applicant’s second argument.
	The relationship between Applicant’s argument and the claim language is unclear. In other words, it is unclear as to which limitation(s) Applicant is arguing Kee fails to disclose via this argument. That being said, the nodes in the tree structure do have something to do with a series of operation behaviors. Paragraph [0042] explains that “child nodes correspond to sequence matching the sequence(s) for the parent node with one additional content item presented as the next content item in the sequence…given a sequence…this structure may be accessed to find the node correspond to past sequence”. As discussed above, the sequence of purchase events, among other events. Because Kee suggests the events may be include purchases, Kee teaches/suggests “wherein each of the series of operation behaviors comprises at least one of search for information, purchase of an item, reservation of a service, or posting information” (i.e. teaches at least “purchase of an item” events), and further Kee teaches the output of tendency information indicating a series of operation behaviors that tend to be taken by at least one user(see also [0078]-[0079]).

	Examiner notes that Hsiao discloses wherein each of the series of operation behaviors comprises a search for information.
	 

3)	“Additionally, the Action takes the position that Khann's attributing a user's click data as their user identifier corresponds to the outputted information in claim 1, citing paragraph no. [00301] of Khan (e.g., "the system can cross reference the click with the store visit to identify a location based conversion"); see page 20 of Office Action. However, the outputted information recited in claim 1 is based on the tendency information indicating a series of operation behaviors that tend to be taken by at least one user. In contrast, Khann's user's click data does not reflect a series of operation behaviors that tend to be taken by the at least one user, much less a series of operation behaviors that comprises "at least one of search for information, purchase of an item, reservation of a service, or posting information by the at least one user". Therefore, the user's click data in Khann cannot be construed as the outputted information of claim 1.”

Examiner respectfully disagrees with Applicant’s third argument.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Kee discloses tendency information indicating a series of operation behaviors that tend to be take by at least one user. Khann is relied upon to disclose location-based conversions (i.e., where a “conversion” is determined based on the location of a user terminal being substantially the same as the designated location information). The type of event (e.g., “click”)  is not necessarily relevant to what Khann is being relied on to teach, which is (in part) wherein converting users are identified by identifying the identification information associated with the terminal location information being substantially the same as the designated location information ([0031] “identify a location of the commercial entity…correlates the click with a unique user identifier…location pings or data points…associated with the same unique identifier…filter the location pings…location and duration thresholds used to filter the location pings can determine whether a user…visited the store…the system can cross-reference the click with the store visit to identify a location based conversion” – therefore the system identifies the identification information associated with the terminal location information being substantially the same as the designated location information and determines at least one operation behavior taken by at least one user having the identified identification information and taken before a time when a terminal is locate at a location 76indicated by the terminal location information being substantially the same as the designated location information, [0081]-[0082] “can determine if…within a distance threshold to a commercial entity to determine a valid…that indicates an activity at the commercial entity…correlate a visit to a commercial entity with an indication of user interest in an online content item to determine a location based conversion”, [0092]).


Claim Interpretation
Claims 1, 18, and 20 recite that the content having a highest priority is selected and output in a display space at the position having the highest display priority, and describes this space as being “a position that is easily viewable by the second user on the web page”. This descriptive material is given no patentable weight, as it is non-functional descriptive material. The claims function is the outputting of a highest priority piece of content into a space having a highest display priority. This same function would occur in the same way regardless of where this space is location on the page, or how “easily viewable” it is. The claims do not require assigning priority to the display spaces, determining how viewable a space is, or matching content to spaces based on viewability. As such, this descriptive material is given no weight and cannot result in a patentable distinction over the prior art. Examiner notes that if weight were given to this limitation, it would result in a rejection under 35 U.S.C. 112 (b) as the phrase “easily viewable” is a subjective term that results in indefiniteness. For the sake of expending prosecution, Examine notes that Richardson (cited at the end of this action and no longer relied upon) discloses this limitation.



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-4, 6, 18, 20, and 22-24 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 18 is/are drawn to methods (i.e., a process), claim(s) 1-4, 6, and 22-24 is/are drawn to devices (i.e., a machine/manufacture), and claim(s) 20 is/are drawn to non-transitory computer readable storage media (i.e., a machine/manufacture). As such, claims 1-4, 6, 18, 20, and 22-24 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 18 and 20) recites/describes the following steps; 
acquire designated location information regarding a location of a place that has been designated in advance; 
acquire from a storage, for each of a plurality of users, a history of terminal location information regarding a location of a terminal of a respective user, identification information of the respective user associated with the terminal location information, and a history of operation information indicating an operation behavior taken through at least one terminal operation by the respective user having the identification information; 
identify identification information associated with terminal location information which has been identified as being substantially the same as the designated location information, and 
output tendency information indicating a series of operation behaviors that tend to be taken by at least one user having the identified identification information and taken before a time when a terminal of the at least one user is located at a location 76indicated by the terminal location information which has been identified as being substantially the same as the designated location information, for distribution of information regarding the designated place, wherein the series of operation behaviors comprise a first operation behavior at a first stage and one or more operation behaviors at one or more respective stages that follow the first stage, wherein each of the series of operation behaviors comprises at least one of search for information, purchase of an item, reservation of a service, or posting information by the at least one user
store, in a content information storage, the tendency information in association with content information related to the designated place;
acquire second operation information indicating one or more operation behaviors taken through at least one terminal operation by a second user on a second terminal;
output…the content information related to the designated place…based on a determination that the acquired second operation information corresponds to one or more operation behaviors of the series of operation behaviors indicated by the tendency information, which is stored in the content information storage in association with the content information related to the designated place, 
determine, for an operation behavior at each stage included in the series of operation behaviors, a priority of distribution of the content information to the second user who has taken the first operation behavior through an operation behavior at a corresponding stage,
with respect to a display space having a highest display priority, which is a position that is easily viewable by the second user…select and output content information having a highest priority determined for a current operation behavior of a particular stage, in the series of operation behaviors, such that content that is displayed at the display space at the position having the highest display priority is rearranged according to a change of the 

These steps, under its broadest reasonable interpretation, describe or set-forth determining previous behavioral tendencies associated with persons who arrived at a location (e.g., a merchant location) and selecting/prioritizing advertisements based on identified behavioral profiles of other people that match these identified behavioral tendencies for presentation to these other people, which amounts to an advertising, marketing or sales activities or behavior and/or business relations and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 18 and 20 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as 

The claim(s) recite the additional elements/limitations of
“a behavioral analysis and content distribution device comprising; at least one memory having computer program code stored thereon; and at least one processor configured to read the computer program code from the at least one memory and operate as instructed by the computer program code, the computer program code comprising:  designated location information acquisition code configured to cause the at least one processor to… behavior history acquisition code configured to cause the at least one processor to…and an output code configured to cause the at least one processor to… storage code configured to cause the at least one processor to cause the at least one processor to… second behavior information acquisition code configured to cause the at least one processor to… distribution code configured to cause the at least one processor to… wherein the computer program code further comprises: priority determination code configured to cause the at least one processor to… the distribution code is configured to cause the at least one processor to” (claim 1)
“performed by at least one computer” (claim 18)
“a non-transitory computer readable medium storing thereon a computer program, the computer program, when executed by at least one processor, causing the at least one processor to” (claim 20)
“output, on a web page displayed on the second terminal…wherein the web page displayed on the second terminal includes a plurality of display spaces…with respect to a display space…on the web page” (claims 1, 18, and 20)

The requirement to execute the claimed steps/functions using “a behavioral analysis and content distribution device comprising; at least one memory having computer program code stored thereon; and at least one processor configured to read the computer program code from the at least one memory and operate as instructed by the computer program code, the computer program code comprising:  designated location information acquisition code configured to cause the at least one processor to… behavior history acquisition code configured to cause the at least one processor to…and an output code configured to cause the at least one processor to… storage code configured to cause the at least one processor to cause the at least one processor to… second behavior information acquisition code configured to cause the at least one processor to… distribution code configured to cause the at least one processor to… wherein the computer program code further comprises: priority determination code configured to cause the at least one processor to… the distribution code is configured to cause the at least one processor to” (claim 1) and/or “performed by at least one computer” (claim 18) and/or “a non-transitory computer readable medium storing thereon a computer program, the computer program, when executed by at least one processor, causing the at least one processor to” (claim 20) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of “output, on a web page displayed on the second terminal…wherein the web page displayed on the second terminal includes a plurality of display spaces…with respect to a display space at a position easily viewable by the second user on the web page” (claims 1, 18, and 20) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to the internet, where advertisements are conventionally displayed in ad slots/containers on user devices and higher ranked/prioritized ads are displayed in higher (i.e., “easily viewable”) slots. The internet is merely one environment for implementing the abstract idea, as the idea could also be implemented using physical (e.g., print) advertising where content is similarly ranked/prioritized for printed in ad slots. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
acquire designated location information regarding a location of a place that has been designated in advance” and/or “acquire from a storage, for each of a plurality of users, a history of terminal location information regarding a location of a terminal of a respective user, identification information of the respective user associated with the terminal location information, and a history of operation information indicating an operation behavior taken through at least one terminal operation by the respective user having the identification information” and/or “acquire second operation information indicating one or more operation behaviors taken through at least one terminal operation by a second user on a second terminal”, even if they were considered to be “additional” elements, simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea. The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) do are deemed “extra-solution” because retrieving this data would be required in any implementation of the abstract idea, and because data gathering has long been held to be insignificant pre-solution activity. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-4, 6, and 22-24 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-4, 6, and 22-24 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “a behavioral analysis and content distribution device comprising; at least one memory having computer program code stored thereon; and at least one processor configured to read the computer program code from the at least one memory and operate as instructed by the computer program code, the computer program code comprising:  designated location information acquisition code configured to cause the at least one processor to… behavior history acquisition code configured to cause the at least one processor to…and an output code configured to cause the at least one processor to… storage code configured to cause the at least one processor to cause the at least one processor to… second behavior information acquisition code configured to cause the at least one processor to… distribution code configured to cause the at least one processor to… wherein the computer program code further comprises: priority determination code configured to cause the at least one processor to… the distribution code is configured to cause the at least one processor to” (claim 1) and/or “performed by at least one computer” (claim 18) and/or “a non-transitory computer readable medium storing thereon a computer program, the computer program, when executed by at least one processor, causing the at least one processor to” (claim 20) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “output, on a web page displayed on the second terminal…wherein the web page displayed on the second terminal includes a plurality of display spaces…with respect to a display space at a position easily viewable by the second user on the web page” (claims 1, 18, and 20) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).

As discussed above in “Step 2A – Prong 2”, the recited element(s) of “acquire designated location information regarding a location of a place that has been designated in advance” and/or “acquire from a storage, for each of a plurality of users, a history of terminal location information regarding a location of a terminal of a respective user, identification information of the respective user associated with the terminal location information, and a history of operation information indicating an operation behavior taken through at least one terminal operation by the respective user having the identification information” and/or “acquire second operation information indicating one or more operation behaviors taken through at least one terminal operation by a second user on a second terminal, even if they were considered to be “additional” elements, simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of digital advertising/marketing. These limitations therefore do not qualify as “significantly more”. (see MPEP 2106.05(d)).This conclusion is based on a factual determination. The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.
Dependent claims 2-4, 6, and 22-24 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-4, 6, and 22-24 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	


Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 24 recites “an elapsed time acquired for a relatively large number of user” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The phrase “relatively large” is subjective, and the specification does not provide some objective standard in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); In this case, a meaning of the phrase “relatively large” depends solely on the subjective opinion of a practitioner. Nothing in the intrinsic evidence (e.g., the specification) provides any guidance as to what “relatively large” would be. What is "relatively large" to  one practitioner may not be “relatively large” to another. Paragraph [0065] discusses examples, these examples (e.g., that a user may set a threshold) do not provide some objective standard in order to allow the public to determine the scope of the claim. Therefore, the claim is indefinite for failing to particularly and distinctly claim the subject matter which the application regards as the invention.
	
	Claim 24 recites the phrase "the identified elapsed time before the predetermined time." There is insufficient antecedent basis for this limitation in the claim. Claim 24 mentions that the event is held at a predetermined time, and that the code acquires “an elapsed time from when the one or more operation behaviors of the series of operation behaviors is taken to when a respective identified third user goes to the designated place” and identifies “an elapsed time acquired for a relatively large number of users”. However, the identified “an elapsed time acquired for a relatively large number of users” is not necessarily an “identified elapsed time before the predetermined time”.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1, 4, 6, 18, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kee et al. (U.S. PG Pub No. 2014/0214535 July 31 2014 - hereinafter "Kee”) in view of Khann et al. (U.S. PG Pub No. 2015/0006712, January 1, 2015 - hereinafter "Khann”) in view of 

With respect to claims 1, 18, and 20
at least one memory having computer program code stored thereon; and (Fig 5 & [0004] “embodied in a system that includes one or more data processing apparatus and a memory coupled…having instructions”)
at least one processor configured to read the computer program code from the at least one memory and operate as instructed by the computer program code, the computer program code comprising: (Fig 5 & [0004] “embodied in a system that includes one or more data processing apparatus and a memory coupled…having instructions”)
behavior history acquisition code configured to cause the at least one processor to acquire…for each of a plurality of users, terminal location information regarding a location of a terminal of a respective user, ([0040] “collect information about users…user’s current location…”, [0059])
identification information of the respective user ([0040] “collect information about users…user’s identify …users may have control” – therefore the system may acquire identification information although in certain embodiments it may not, [0050] “identifier may be used to access a browsing history…points to…a user session log or other data structure stored by a server system”)
and a history of operation information indicating an operation behavior taken through at least one terminal operation by the respective user having the identification information; and ([0022] “data reflecting impressions and/or user interactions for a set of related content items…is extracted from a large volume of user browsing histories (e.g., data for tens or hundreds or thousands or millions of users) for analysis…”, [0039] “data regarding past allocations of content items and user interactions in a data store…previous interactions…user session logs”, [0043] “analyze a large number of user session logs to detect sequences…correlated with conversion data…aggregated across many users”, [0075]-[0076] “user data includes time stamps for events…impressions or other user interactions…explicit or implicit temporal ordering of events…examples of events that are extracted could include views, clicks, time spent watching a video content item, time spent on a landing page…number of pages viewed…purchases…among other events” – series of operation behavior taken through at least one terminal operation)
output code configured to cause the at least one processor to identify identification information associated with converting users and output tendency information indicating a series of operation behaviors that tend to be taken by at least one user having the identified identification information and taken before a time when the at least user is determined to have converted [0022] “data reflecting impressions and/or user interactions for a set of related content items…is extracted from a large volume of user browsing histories (e.g., data for tens or hundreds or thousands or millions of users) for analysis…user behavior, as reflected in various types of conversion data, corresponding to each sequence or group of sequence is analyzed to estimate probability of conversion for the sequence…to identify those sequences of…interactions that are associated with increased probability of conversion”, [0042]-[0043] “sequence of content items…are stored in tree structures…the sequence(s) for the parent node…unique strictly ordered sequences…analyze a large number of user session logs to detect sequences…correlated with conversion data…aggregated across many users” – therefore the system  outputs tendency information (i.e., behavior sequences) indicating series of operation behaviors that tend to be taken by users that convert, [0075]-[0076] “user data includes time stamps for events…impressions or other user interactions…explicit or implicit temporal ordering of events…examples of events that are extracted could include views, clicks, time spent watching a video content item, time spent on a landing page…number of pages viewed…purchases…among other events” – series of operation behavior taken through at least one terminal operation)
wherein the series of operation behaviors comprise a first operation behavior at a first stage to an operation behavior at a respective stage in the series of operation behaviors indicated by the tendency information and one or more operation behaviors at one or more respective stages that follow the first stage  ([0042] “tree structure, where child nodes correspond to sequences matching the sequence(s) for the parent node with the one additional; content item presented as the next content item in the sequence…given a sequence…this structure may be accessed to find the node correspond to past sequence”” – therefore each  series of operation behaviors may be considered a respective stage in a series of operation behaviors/patterns associated with conversions (per [0076]] the series of behaviors may include series of clicks, time spent watching events, time spent on a landing page events, pages view events, and/or purchase events, among other events), see also [0078]-[0079])
wherein each of the series of operation behaviors comprises at least one of search for information, purchase of an item, reservation of a service, or posting information by the at least one use ([0075]-[0076] “user data includes time stamps for events…impressions or other user interactions…explicit or implicit temporal ordering of events…examples of events that are extracted could include views, clicks, time spent watching a video content item, time spent on a landing page…number of pages viewed…purchases…among other events” - teaches each of the series of operation behaviors could comprises at least “purchase of an item” events)
storage code configured to cause the at least one processor to cause the at least one processor to store, in a content information storage, the tendency information in association with content information related to the designated place; ([0022]-[0023] “the sequence conversion probabilities may be stored…for use in future impression allocation decisions…the conditional probability of conversion is determined for a candidate content item by retrieving the conversion probability for a sequence” – therefore the system stores identified sequence tendencies and associated probability values in associated with candidate content information, [0043] “determine an estimate of the probability of conversion for the sequence…stored in data store in a records associated with a sequence of related content items”, [0051] mapped to stored tendency information, [0054]-[0055])
second behavior information acquisition code configured to cause the at least one processor to acquire second operation information indicating one or more operation behaviors taken through at least one terminal operation by a second user on a second terminal; ([0021] “by recognizing that a user requesting content…has been exposed to ads 1-3…sequence of ads 1-3” – system acquires second operation information indicating a sequence of operation behaviors (e.g., impressions viewed and/or ad/content interactions) taken by a user through their terminal, [0023] “a browsing history for the user is analyzed to identify one or more sequences…”, [0050]-[0051])
and distribution code configured to cause the at least one processor to output, on a web page displayed on the second terminal, the content information related to the designated place to the second terminal, based on a determination that the acquired second operation information corresponds to one or more operation behaviors of the series of operation behaviors indicated by the tendency information, which is stored in the content information storage in association with the content information related to the designated place, ([0023] “a browsing history for the user is analyzed to identify one or more sequences…one or more candidate items are considered…the conditional probability of conversion is determined for a candidate content item by retrieving the conversion probability for a sequence that includes an identified sequence from the user’s history and the candidate item is serves as the next content item in the sequence” – therefore the system selects a content item for output based on a determination that the user has taken a sequence of behaviors (i.e., impressions/interactions) that matches a stored sequence tendency and further based on a stored probability value associated with the stored sequence tendency associated with the candidate content, [0044]-[0045], [0051], [0002] “web page can include content slots in which advertisements or other content can be presented…slots can be defined in the web page”)
wherein the computer program code further comprises: priority determination code configured to cause the at least one processor to determine, for an operation behavior at each stage included in the series of operation behaviors, a priority of distribution of the content information to the second user who has taken the first operation behavior through an operation behavior at a corresponding stage, ([0021] “by recognizing that a user requesting content…has been exposed to ads 1-3…sequence of ads 1-3 …could increase the bid significantly…making it more likely that ad4 will be shown to the right user at the right time….presentations of a sequence of related content items” – therefore the system determines a priority of content information (e.g., an ad such as “ad 4”) based on the stage in the series of operation behaviors the user corresponds to, [0022]-[0023] “the sequence conversion probabilities may be stored…for use in future impression allocation decisions…the conditional probability of conversion is determined for a candidate content item by retrieving the conversion probability for a sequence…a bid…may be determined…a high bid or allocation score increases the chance” – the conversion probabilities and/or bid/score derived therefrom represent a priority of distribution for a user who is at a corresponding stage (i.e., has a behavior pattern matching an identified sequence associated with future conversions), [0044]-[0045], [0054]-[0055[)
wherein the web page displayed on the second terminal includes a plurality of display spaces, for each of which content information is selected and output, ([0002] “web page can include content slots in which advertisements or other content can be presented…slots can be defined in the web page”, [0032])
the distribution code is configured to cause the at least one processor to, with respect to a display space at a position having a highest display priority…select and output content information having a highest priority determined for a current operation behavior of a particular stage, in the series of operation behaviors, such that content that is displayed at the display space at the position having the highest display priority is rearranged according to a change of the content information having the highest priority caused by a change of an operation behavior taken by the second user ([0023] “candidate content item is served as the next content item in the sequence…if the bid is accepted or the allocation score is the highest the candidate content item is selected for presentation to the user…”, [0038] “can allocate the advertisement slots to the highest bidders”, [0045]-[0046] based on sequence and therefore rearranges according to change of operation behavior (as discussed above as well), [0055], [0061]-[0062], [0071])
Kee suggests that what behavior tendencies/patterns/sequences are analyzed with respect to conversions, and that what constitutes a conversion is flexible and arbitrary ([0024] “a conversion occurs when a user performs a particular action…what constitutes a conversion may vary…and can be determined in a variety of ways…any measurable/observable user action”). However, Kee does not expressly disclose tracking store visits (e.g., to stores associated with an advertisements) and counting in-store visits as a conversion. Kee does not appear to disclose,
a designated location information acquisition code configured to cause the at least one processor to acquire designated location information regarding a location of a place that has been designated in advance
acquire from a storage, for each of a plurality of users, a history of terminal location information regarding a location of a terminal of a respective user, 
wherein converting users are identified by identifying the identification information associated with the terminal location information being substantially the same as the designated location information 
a display space at a position having a highest display priority, which is a position that is easily viewable by the second user on the web page
However Khann discloses determination of location based conversions, and correlating these conversions with behavioral tendency information (e.g., ads viewed or other online interactions) of users that converted. Khann teaches
a designated location information acquisition code configured to cause the at least one processor to acquire designated location information regarding a location of a place that has been designated in advance; ([0029]-[0031] “associating the locations…with a commercial entity (such as a retail store ore restaurant)…relevant store locations (e.g., commercial entities associated with an online advertising campaign…can identify the commercial entity…and further identify a location of the commercial entity” – therefore the system has acquired designated location information regarding a location of a place that has been designated in advance (e.g., location of a merchant’s store associated with an advertisement campaign for that merchant),  [0039] “queries a…table with the commercial entity ID to obtain the location extension which contains, e.g., latitude and longitude pairs for the commercial entity’s store locations”, [0098] “receives or obtains the location of the commercial entity”)
acquire from a storage, for each of a plurality of users, a history of terminal location information regarding a location of a terminal of a respective user, ([0029]-[0031] “locations of a user device…associating the locations of the user device with…system receives a plurality of location data points from a user’s remote device…the system may receive a plurality of location pings or data points from a user device…mobile user device…can filter the location pings…and further cluster the location pings…” – therefore the system receives/stores and acquires from storage a history of terminal location information regarding a location of a terminal of a respective user, [0036] “consent to obtain…geographic location information…associated with a unique identifier”, [0047]-[0051] “receive data points…location information and time information…can also receive an identifier associated with the data point…unique user identifier”
wherein converting users are identified by identifying the identification information associated with the terminal location information being substantially the same as the designated location information ([0031] “identify a location of the commercial entity…correlates the click with a unique user identifier…location pings or data points…associated with the same unique identifier…filter the location pings…location and duration thresholds used to filter the location pings can determine whether a user…visited the store…the system can cross-reference the click with the store visit to identify a location based conversion” – therefore the system identifies the identification information associated with the terminal location information being substantially the same as the designated location information and determines at least one operation behavior taken by at least one user having the identified identification information and taken before a time when a terminal is locate at a location 76indicated by the terminal location information being substantially the same as the designated location information, [0081]-[0082] “can determine if…within a distance threshold to a commercial entity to determine a valid…that indicates an activity at the commercial entity…correlate a visit to a commercial entity with an indication of user interest in an online content item to determine a location based conversion”, [0092])
 from a storage, for each of a plurality of users, a history of terminal location information regarding a location of a terminal of a respective user, and wherein converting users are identified by identifying the identification information associated with the terminal location information being substantially the same as the designated location information, because in-store visits are beneficial to some advertisers and tracking this information enables detection of store visit conversions (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device, method and medium of Kee to include a designated location information acquisition code configured to cause the at least one processor to acquire designated location information regarding a location of a place that has been designated in advance, acquire from a storage, for each of a plurality of users, a history of terminal location information regarding a location of a terminal of a respective user, and wherein converting users are identified by identifying the identification information associated with the terminal location information being substantially the same as the designated location information, as taught by Khann, because in-store visits are beneficial to some advertisers and tracking this information enables detection of store visit conversions.
Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of in-store visit conversions (and associated data gathering/analysis required to detect in-store conversions) of Khann for the types of conversions detected and correlated with behavioral patterns in Kee. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Kee and Khann do not appear to disclose,
a display space at a position having a highest display priority, which is a position that is easily viewable by the second user on the web page
However, as discussed above in the “Claim Interpretation” section of this action, this descriptive material is given no patentable weight, as it is non-functional descriptive material. As such, this tion ([0001]-[0002] “relative placement of an advertisement…greatly affects the probability that a user will view the advertisement…in a vertically displayed listing…probability of a user viewing an advertisement adjacent a lower positioned…significantly lower…best performing advertisements are placed near the top…”)


With respect to claim 4, Kee teaches the device of claim 1;
wherein the output code is configured to cause the at least one processor to output the tendency information indicating: the tendency of each of the series of operation behaviors ([0042]-[0043] “sequence of content items…are stored in tree structures…the sequence(s) for the parent node…unique strictly ordered sequences…analyze a large number of user session logs to detect sequences…correlated with conversion data…aggregated across many users”  )
and a tendency of an elapsed time 77from when each of the series of operation behaviors  is taken to when a conversion occurs (i.e. when the terminal is located at the location indicated by the terminal location information which has been identifies as being substantially the same as the designated location information per claim 1 above) ([0011] “identifying the sequence…determining time intervals between…detected sequence of content items”, [0051] “extracted events may have…explicit or implicit temporal ordering…may be classified into different analysis groups based on the time lags…in the sequence…”, [0081] “classified…based on the time lags…in the sequence…identifying the sequence may include determining time intervals between…detected sequence” – therefore the output tree structure representing the various stages and sequences may comprise a tendency of elapsed time between actions and conversions)

Examiner notes Hsiao (cited below) also discloses outputting a tendency of an elapsed time 77from when the at least one operation behavior is taken to a conversion ([0057] “analysis of a conversion cycle…determines that, on average, an amount of time from a user’s first exposure to an advertisements to a conversion is 20 days, the advertiser can use this data”). 

With respect to claim 6, Kee discloses 
wherein the output code is configured to cause the at least one processor to output the tendency information indicating the tendency of each of the series of operation behaviors ([0042]-[0043] “sequence of content items…are stored in tree structures…the sequence(s) for the parent node…unique strictly ordered sequences…analyze a large number of user session logs to detect sequences…correlated with conversion data…aggregated across many users”  )
and a tendency of a time interval between operation behaviors in the series of operation behaviors ([0011] “identifying the sequence…determining time intervals between…detected sequence of content items”, [0051] “extracted events may have…explicit or implicit temporal ordering…may be classified into different analysis groups based on the time lags…in the sequence…”, [0081] “classified…based on the time lags…in the sequence…identifying the sequence may include determining time intervals between…detected sequence” – therefore the output tree structure representing the various stages and sequences may comprise a tendency of elapsed time between actions)

With respect to claim 22, Kee teaches the device of claim 1;
wherein the distribution code is further configured to acquire: a non-advertisement visitor rate comprising a percentage of users who have been to the designated place among users who have taken the corresponding operation behavior, and who have not received the content information on the second terminal among users who have taken the corresponding operation behavior ([0021] the system determines that without being exposed to Ad4 the a non-advertisement conversion rate comprising a percentage of users who have converted (e.g., the “visitor” rate of user who have been to the designated place per the combination with Khann established above) is 1.5% among users who have taken the corresponding operation behavior (e.g., the sequence of three events involving Ad1, Ad2, and Ad3)
and wherein the priority determination code is further configured to determine the priority of distribution of the content information to the second user based on the non- advertisement visitor rate ([0021] the system assesses (e.g., via traversing the nodes of pre-computed probabilities) based on the user’s previous sequence of operation behavior and the non-advertisement visitor rate that presenting Ad4 to the user will increase the conversion/visitor rate (e.g., to 5%) and determines the priority of distribution based on this increase , [0022]-[0023] “the sequence conversion probabilities may be stored…for use in future impression allocation decisions…the conditional probability of conversion is determined for a candidate content item by retrieving the conversion probability for a sequence…a bid…may be determined…a high bid or allocation score increases the chance”, [0044]-[0045], [0054]-[0055])

With respect to claim 23, Kee teaches the device of claim 22;
wherein the distribution code is further configured to acquire: a non-advertisement visitor rate comprising a percentage of users who have been to the designated place among users who have taken the corresponding operation behavior, and who have not received the content information on the second terminal among users who have taken the corresponding operation behavior ([0021] the system determines that without being exposed to Ad4 the a non-advertisement conversion rate comprising a percentage of users who have converted (e.g., the “visitor” rate of user who have been to the designated place per the combination with Khann established above) is 1.5% among users who have taken the corresponding operation behavior (e.g., the sequence of three events involving Ad1, Ad2, and Ad3)
and wherein the priority determination code is further configured to determine the priority of distribution of the content information to the second user based on the non- advertisement visitor rate ([0021] the system assesses (e.g., via traversing the nodes of pre-computed probabilities) based on the user’s previous sequence of operation behavior and the non-advertisement visitor rate that presenting Ad4 to the user will increase the conversion/visitor rate (e.g., to 5%) and determines the priority of distribution based on this increase , [0022]-[0023] “the sequence conversion probabilities may be stored…for use in future impression allocation decisions…the conditional probability of conversion is determined for a candidate content item by retrieving the conversion probability for a sequence…a bid…may be determined…a high bid or allocation score increases the chance”, [0044]-[0045], [0054]-[0055])
wherein the distribution code is further configured to acquire: a conversion rate indicating a percentage of users who have been to the designated place among users who have taken a corresponding operation behavior corresponding to the behavior tendency information, stored in the content information storage, and who have received the content information on the second terminal; ([0021] the system acquire: a conversion rate indicating a percentage of users who have converted (e.g., “been to the designated place” per the combination with Khann established above) who have received the content information on the second terminal (e.g., received Ad4) which in this example is 5% among users who have taken the corresponding operation behavior (e.g., the sequence of three events involving Ad1, Ad2, and Ad3, see also [0022]-[0023] & [0042]-[0043] & [0054]-[0055] 
and an increase rate indicating users who go to the designated place due to the distribution of the content information, based on the conversion rate and the non- advertisement visitor rate, and wherein the priority determination code is further configured to determine the priority of distribution of the content information to the second user based on the acquired increase rate ([0021]-[0023] & [0055]-[0058] the system determines the priority of distribution of the content information to the second user (e.g., bid value) based on the difference in conversion probability with and without presenting next candidate ads (i.e., the increase rate indicating users who convert due to the distribution of the content information, based on the conversion rate and the non- advertisement visitor rate))






	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kee in view of Khann, as applied to claim 1 above, and further in view of Shim et al. (U.S. PG Pub No. 2016/0048869, February 18, 2016 - hereinafter "Shim”)

With respect to claim 2, Kee and Khan teach the device of claim 1. Kee discloses 
wherein the output code is configured to cause the at least one processor to output the tendency information ([0042]-[0043] “sequence of content items…are stored in tree structures…the sequence(s) for the parent node…unique strictly ordered sequences…analyze a large number of user session logs to detect sequences…correlated with conversion data…aggregated across many users”  )

Examiner notes that Khann also discloses this limitation ([0083] “can generate reports that include performance metrics based on location based conversions…click-time versus visit time…” – therefore the system outputs tendency information indicating a tendency of at least one operation behavior taken by at least one user (e.g., tendency to click at certain times when visiting at certain times) associated with a location-based conversion, [0109]-[0111] “the report can be categorized by various campaigns…can…include…ad groups…ads keywords…click through rate…offline visit rate…number of location based conversions with respect to the number of clicks or impressions…in-store visit rate…estimated clicks visited…”)

Although Kee suggests ads may further be targeted based on demographic information ([0059]), Kee does not appear to disclose,
output attribute information indicating an attribute of at least one user who has taken the series of operation behaviors indicated by the tendency information, among users having the identification information associated with the terminal location information which has been identified as being substantially the same as the designated location information
However, Shim discloses determination of location based conversions, and further outputting tendency information indicating a tendency of at least one operation behavior taken by at least ([0036] “analysis to assess whether the ad impression had any impact on changing the impression users' physical store visitation behavior…can determine metrics such as…likelihood of store visits for different geography and demographics”). Shim further discloses 
output attribute information indicating an attribute of at least one user who has taken the series of operation behaviors indicated by the tendency information, among users having the identification information associated with the terminal location information which has been identified as being substantially the same as the designated location information (Fig 26A impression indices indicate attribute information indicating an attribute of at least one user who has taken the at least one operation behavior indicated by the tendency information, among users having the identification information associated with the terminal location information being substantially the same as the designated location information, [0036] “metrics such as…likelihood of store visits for different geography and demographics”, [0045]-[0046] & [0050]-[0055] “measures the impact of targeting a specific set of users…”, Table 1)
Shim suggests it is advantageous to include outputting attribute information indicating an attribute of at least one user who has taken the series of operation behaviors indicated by the tendency information, among users having the identification information associated with the terminal location information which has been identified as being substantially the same as the designated location information, because doing so can enable advertisers to improve performance of their ad campaigns and increase store visits at their designated place(s) ([0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kee in view of Khan to include outputting attribute information indicating an attribute of at least one user who has taken the series of operation behaviors indicated by the tendency information, among users having the identification information associated with the terminal location information which has been identified as being substantially the same as the designated location information, as taught by Shim, because doing so can enable advertisers to improve performance of their ad campaigns and increase store visits at their designated place(s).


With respect to claim 3, Kee, Khann, and Shim teach the device of claim 2. Khann does not appear to disclose,
wherein the computer program code further comprises a determination code configured to cause the at least one processor to determine, based on the operation information, the attribute of the at least one user who has taken the series of operation behaviors indicated by the tendency information,
 and the output code is configured to cause the at least one processor to output the attribute information indicating the determined attribute
However, Shim discloses 
wherein the computer program code further comprises a determination code configured to cause the at least one processor to determine, based on the operation information, the attribute of the at least one user who has taken the series of operation behaviors indicated by the tendency information, ([0035] “impression data…the impression data can include…targeting identifiers…user agent strings and segment identifiers” – therefore the system determines, based on the operation information, the attributes of the users that have taken the behaviors, [0061], [0070] “by joining the impression data associated with the user with their existing user profile, and performs…feature aggregation…demographics…”, [0080]
 and the output code is configured to cause the at least one processor to output the attribute information indicating the determined attribute (Fig 26A impression indices indicate attribute information indicating an attribute of at least one user who has taken the at least one operation behavior indicated by the tendency information, among users having the identification information associated with the terminal location information being substantially the same as the designated location information, [0036] “metrics such as…likelihood of store visits for different geography and demographics”, [0045]-[0046] & [0050]-[0055] “measures the impact of targeting a specific set of users…”, Table 1)
Shim suggests it is advantageous to include wherein the computer program code further comprises a determination code configured to cause the at least one processor to determine, based on the operation information, the attribute of the at least one user who has taken the series ([0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kee in view of Khann in to include wherein the computer program code further comprises a determination code configured to cause the at least one processor to determine, based on the operation information, the attribute of the at least one user who has taken the at least one operation behavior indicated by the tendency information, and the output code is configured to cause the at least one processor to output the attribute information indicating the determined attribute, as taught by Shim, because doing so can enable advertisers to improve performance of their ad campaigns and increase store visits at their designated place(s).



Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
“Tie Together Offline & Online Engagement with ‘Store Visits’ in Google Analytics” (Anwar, Aniqa; published at https://www.seerinteractive.com/blog/offline-online-store-visits-in-google-analytics/ on March 15, 2019) teaches tracking location information and behavior information and user identifiers to identify in-store conversions

“Everything you need to know about AdWords’ store visit conversions” (Kim, Larry; published at https://www.searchenginewatch.com/2016/06/20/everything-you-need-to-know-about-adwords-store-visit-conversions/ on June 20, 2016) teaches tracking location information and behavior information and user identifiers to identify in-store conversions 

Richardson et al. (U.S. PG Pub No. 2008/0249832 October 9 2008 - hereinafter "Richardson”) teaches with respect to a display space at a position having a highest display priority, which is a position that is easily viewable by the second user on the web page, select and output content information having a higher priority ([0001]-[0002] “relative placement of an advertisement…greatly affects the probability that a user will view the advertisement…in a vertically displayed listing…probability of a user viewing an advertisement adjacent a lower positioned…significantly lower…best performing advertisements are placed near the top…”)

Hsiao et al. (U.S. PG Pub No. 2012/0259854 October 11, 2012 - hereinafter "Hsiao”) discloses wherein the output code is configured to cause the at least one processor to output the tendency information indicating the tendency of the series of operation behaviors (Fig 5 & Fig 14 & Fig 15 shows tendency metrics for series of operation behaviors (e.g., series of sources/mediums on which actions occurred) that tend to be taken by the at least one user, [0030]-[0031] “performance analysis…may analyze conversion path data to assist an advertiser to determine an effective advertising strategy…analysis and reports of the conversion path data…the user may review to content many times prior to performing a conversion action…analysis tool may track or analyze…marketing channels (search terms…may identify the marketing channel that drove the users…path length information, time lag information…”, [0048], [0075] “various information regarding the conversion paths”, [0085])  and a tendency of a time interval between operation behaviors in the series of operation behaviors ([0006] “path-level…time lag”, [0032] “performance analysis …path length information, time lag information…one or more of time lag measures…”, [0089] “time lag…between interactions”)

Armon-Kest et al. (U.S. PG Pub No. 2015/0066634 March 5 2015 - hereinafter " Armon-Kest”) discloses identification of sequences of user interactions/actions which led to conversions in order to target users that have matching behavioral patterns, wherein the interactions include searches performed online. 




Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621